UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6436


DAVID FELTON,

                Petitioner - Appellant,

          v.

JOSEPH HALL,

                Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:11-cv-00759-JAB-LPA)


Submitted:   June 22, 2012                 Decided:   June 29, 2012


Before KING, DAVIS, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Felton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David         Felton   seeks    to    appeal     the    district         court’s

order    accepting        the   recommendation         of   the    magistrate         judge,

treating his Fed. R. Civ. P. 60(b) motion as a successive 28

U.S.C. § 2254 (2006) petition, and dismissing it on that basis.

The order is not appealable unless a circuit justice or judge

issues      a        certificate      of        appealability.                 28     U.S.C.

§ 2253(c)(1)(A) (2006); Reid v. Angelone, 369 F.3d 363, 369 (4th

Cir.    2004).        A    certificate     of    appealability          will    not    issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2006).                  When the district court

denies relief on the merits, a prisoner satisfies this standard

by demonstrating that reasonable jurists would find that the

district    court’s        assessment      of    the   constitutional           claims      is

debatable       or    wrong.       Slack   v.    McDaniel,        529   U.S.        473,   484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484-85.

            We have independently reviewed the record and conclude

that Felton has not made the requisite showing.                         Accordingly, we



                                            2
deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.

              Additionally,      we    construe      Felton’s    notice       of   appeal

and   informal      brief   as    an    application      to     file    a     second      or

successive § 2254 petition.                United States v. Winestock, 340

F.3d 200, 208 (4th Cir. 2003).               In order to obtain authorization

to file a successive § 2254 petition, a prisoner must assert

claims based on either: (1) a new rule of constitutional law,

previously unavailable, made retroactive by the Supreme Court to

cases on collateral review; or (2) newly discovered evidence,

not   previously     discoverable       by     due    diligence,       that    would      be

sufficient to establish by clear and convincing evidence that,

but   for    constitutional       error,      no   reasonable     factfinder        would

have found the petitioner guilty of the offense.                              28 U.S.C.

§ 2244(b)(2) (2006).            Felton’s claims do not satisfy either of

these    criteria.        Therefore,     we    deny    authorization          to   file    a

successive § 2254 petition.

              We dispense with oral argument because the facts and

legal    contentions      are    adequately        presented    in     the     materials

before      the   Court   and    argument      would   not     aid   the      decisional

process.

                                                                               DISMISSED




                                           3